As filed with the Securities and Exchange Commission on August 24, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SBT Bancorp, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 20-4346972 (I.R.S. Employer Identification No.) 86 Hopmeadow Street P.O. Box 248 Simsbury, CT 06070 (860) 408-5493 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Martin J. Geitz President and Chief Executive Officer SBT Bancorp, Inc. 86 Hopmeadow Street P.O. Box 248 Simsbury, CT 06070 (860) 408-5493 (Name, address, including zip code and telephone number, including area code, of agent for service) Cop ies to: Robert M. Taylor III, Esq. Richard Schaberg, Esq. Day Pitney LLP Hogan Lovells US LLP 242 Trumbull Street 555 Thirteenth Street, N.W. Hartford, CT 06103 Washington, DC 20004 (860) 275-0100 (202) 637-5600 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregate offering price (1)(2) Amount of registration fee Common Stock, no par value per share Includes the number of shares of common stock that the underwriter has the option to purchase pursuant to its purchase option. Estimated solely for purposes of calculating the amount of the registration fee in accordance with Rule 457(o) of the Securities Act of 1933, as amended. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDAUGUST 24, 2015 PRELIMINARY PROSPECTUS Shares of Common Stock SBT BANCORP, INC. We are offering shares of our common stock, no par value per share. Shares of our common stock are quoted on the OTCQX Marketplace operated by the OTC Markets Group, Inc., or OTCQX, under the symbol “SBTB.” It is currently estimated that the public offering price of our common stock will be between $ and $ per share. Investing in our common stock involves substantial risks. You should carefully consider the matters discussed under the section entitled “R isk Factors” beginning on page[●] of this prospectus. Per
